State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    106476
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MELINDA BAKER,
                    Appellant.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., Rose, Devine and Clark, JJ.

                             __________


     Michael C. Ross, Bloomingburg, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered October 9, 2013, convicting defendant
upon her plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of a six-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree and waived her right to appeal. Under the terms of
the plea agreement, County Court agreed to sentence her to one
year in jail, to be followed by two years of postrelease
supervision, provided that she did not commit any crimes prior to
sentencing. Before sentencing, however, defendant was arrested
and charged with criminal sale of a controlled substance in the
third degree. Defendant thereafter admitted to violating a
condition of her sentencing in return for dropping the new charge
and imposing an enhanced sentence of three years in prison, to be
                              -2-                  106476

followed by two years of postrelease supervision. Defendant
reaffirmed her waiver of the right to appeal and was sentenced
accordingly. She now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., Rose, Devine and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court